                          EXHIBIT B




Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 1 of 7
Christina Henry

From:              Sarah Hoover <sarahvhoover@gmail.com>
Sent:              Tuesday, November 19, 2019 4:12 PM
To:                Christina Henry
Subject:           Fwd: Suleiman
Attachments:       AS Certificate of Death.jpg; Certificate and Affidavit of Trust 1 of 3.jpg; Certificate and Affidavit of
                   Trust 2 of 3.jpg; Certificate and Affidavit of Trust 3 of 3.jpg




‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐‐
From: Sarah Hoover <sarahsuleiman@msn.com>
Date: Friday, May 17, 2019
Subject: Suleiman
To: "sarahvhoover@gmail.com" <sarahvhoover@gmail.com>




From: Sarah Hoover
Sent: Friday, January 11, 2019 3:11 PM
To: sii@ocwen.com; sarahvhoover@gmail.com; titanhomes2018@outlook.com
Subject: Suleiman

Hello,

As requested please find a copy of my father's death certificate and affidavit of trust. I would like to assume
the loan if possible. If you have any questions or need anything more, please contact me at 253‐273‐2245 or
email at sarahvhoover@gmail.com. Property information as follows:

Ali Suleiman
18205 106th St E
Bonney Lake, WA 98391



Thank you,

Sarah V. Hoover

253‐273‐2245
sarahvhoover@gmail.com
sarahsuleiman@msn.com

                                                             1


         Case 19-42890-MJH          Doc 25-2       Filed 01/27/20       Ent. 01/27/20 22:52:01           Pg. 2 of 7
18205 106th St E
Bonney Lake, WA 98391




‐‐
Sarah Hoover
253-677-3832




                                             2


       Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 3 of 7
Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 4 of 7
Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 5 of 7
Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 6 of 7
Case 19-42890-MJH   Doc 25-2   Filed 01/27/20   Ent. 01/27/20 22:52:01   Pg. 7 of 7
